Citation Nr: 0844070	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  06-00 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to February 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2000 rating decision of the 
Philadelphia, Pennsylvania regional office (RO) of the 
Department of Veterans Affairs (VA) denying the veteran's 
TDIU claim.

The veteran's TDIU claim was remanded to the RO for further 
development, including the issuance of a statement of the 
case, in a November 2005 Board decision.  This matter has 
subsequently returned to the Board for adjudication.

The veteran appears to be making an informal depression 
service connection claim, as well as an informal claim for a 
nonservice connected pension, in his January 2006 substantive 
appeal.  The Board notes that these claims had previously 
been denied in a February 1992 rating decision.  These 
matters are referred to the RO for development and 
adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran contends that he is unable to work due to the 
severity of his service-connected disabilities, including 
coronary artery disease, for which he is rated as 30 percent 
disabling; paroxysmal atrial tachycardia, for which is rated 
as 10 percent disabling; and hypertension, for which he is 
rated as 10 percent disabling.  His current combined 
disability rating is 40 percent.
In its Brief to the Board in November 2008, the veteran's 
representative contends that the veteran's condition has 
worsened since the last VA cardiac examination in October 
2002.  The veteran contends in his January 2006 substantive 
appeal that his general fatigue and dizziness has increased 
since his last examination, and that his ability to exercise 
has also been reduced.  The veteran is entitled to a new VA 
examination where there is evidence that the condition has 
worsened since the last examination.  Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95 (1995).
The Court has held that the duty to assist in TDIU claims 
requires that VA obtain an examination which includes an 
opinion on what effect the veteran's service-connected 
disabilities have on his ability to work.  38 U.S.C. § 
5107(a) (West 2002 & Supp. 2008); Friscia v. Brown, 7 Vet. 
App. 294, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 
4.16(a) (2008).  A review of the file demonstrates that such 
an opinion was obtained in October 2002.  However, in light 
of the veteran's claims of worsening symptoms, a new opinion 
is necessary.
In addition, the veteran has not been provided with a proper 
notice letter for the issue of entitlement to TDIU.

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction 
(AOJ) should provide the veteran and his 
representative with VCAA notification that 
informs him of any information and 
evidence not of record (1) that is 
necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that he 
is expected to provide. Furthermore, this 
notification must provide the veteran with 
information pertaining to the potential 
effective date of any award of benefits in 
his claims, and the degree of disability 
required to support his TDIU claim.

2.  The AOJ should take appropriate action 
to contact the veteran in order to obtain 
copies of records referable to any recent 
medical care for his service-connected 
cardiac conditions. The veteran also 
should be invited to submit medical 
evidence to support his assertions that 
his service-connected cardiac conditions 
render him unable to work.

3.  Make arrangements with the appropriate 
VA medical facility for the veteran to be 
afforded a VA cardiac examination. The 
claims folders must be sent to the 
examiner for review and the examiner 
should acknowledge such review in the 
examination report or in an addendum to 
the report.

The examiner(s) should provide an opinion 
as to whether it is at least as likely as 
not (50 percent probability or more) that 
the veteran's service connected 
disabilities would render him unable to 
secure or follow a substantially gainful 
occupation consistent with his education 
and occupational experience.

4.  Then, re-adjudicate the claims on 
appeal. This should include consideration 
as to whether to forward the veteran's 
claim to the Under Secretary for Benefits 
or the Director, Compensation and Pension 
Service for consideration of TDIU on an 
extraschedular basis.  If any benefit 
sought on appeal is not granted, issue a 
supplemental statement of the case, before 
the claims folder is returned to the 
Board, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 





	(CONTINUED ON NEXT PAGE)



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Cheryl Mason
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




